PER CURIAM: *
Plaintiff Brandon Scott Lavergne is an inmate serving two life sentences in Louisiana state prison. Proceeding pro se and in forma pauperis, he filed suit against Advancial Federal Credit Union (“Advan-cial”) for freezing his deposit account, selling his truck, and using the proceeds from that sale and other funds in his account to pay off the note on the truck. Adopting the magistrate judge’s recommendation, the district court dismissed the ease sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B). Finding no error, we AFFIRM.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.